Citation Nr: 9917565	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-47 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for atypical psychosis, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from January 1973 to 
November 1979, and from June 1980 to August 1987.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a February 1994 rating decision in 
which the RO denied the veteran's claim for an increased 
rating for service-connected atypical psychosis.  The 
disorder had previously been evaluated as 30 percent 
disabling, with an effective date from August 1991.  The 
veteran filed an NOD in March 1994, and an SOC was issued by 
the RO in September 1994.  The veteran filed a substantive 
appeal in November 1994.  Supplemental Statements of the Case 
(SSOCs) were issued in December 1994 and February 1999.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A VA medical center (VAMC) at Hampton psychological 
evaluation, dated in April and May 1994, noted that while 
the veteran was not overtly psychotic at the time of 
evaluation, she was vulnerable to recurrent psychotic 
episodes marked by dissociative experiences.

3. A Social Security Administration "Notice of Decision," 
dated in June 1995, reported that the veteran was 
suffering from severe paranoid schizophrenia, major 
depression, and mixed personality disorder; with 
entitlement to a period of disability from September 1990.  

4. On VA examination in January 1997, the veteran was noted 
to be suffering from recurrent major depression with 
psychotic features, apparently in partial remission; with 
a history of alcohol abuse, in remission since 1990; there 
was no evidence of overt schizophrenia or a schizo-
affective disorder.

5. Applying the rating criteria in effect prior to November 
7, 1996, the Board finds that the evidence does not show 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total, 
severe, or considerable social and industrial 
inadaptability.  

6. Applying the rating criteria in effect on and after 
November 7, 1996, the Board finds that the veteran does 
not exhibit, as a result of her service-connected atypical 
psychosis, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation of a rating in excess of 30 
percent for atypical psychosis are not met, under the 
schedular provisions in effect prior to, or on and after, 
November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 4.132, 
Diagnostic Code 9210 (1996 and 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that she was medically discharged from active service.  A 
medical board evaluation noted a diagnosis of recurrent 
atypical psychosis, borderline personality disorder, and 
alcohol abuse by history, in addition to euthyroid goiter.  

Thereafter, in November 1987, the veteran was service 
connected for atypical psychosis.  The disorder was 
determined to be 30 percent disabling, with an effective date 
from August 1987.  In November 1988, the veteran's disability 
rating was reduced from 30 percent to 10 percent.  
Subsequently, in an April 1993 rating decision, the veteran's 
atypical psychosis disability rating was increased to 30 
percent, with an effective date from August 1991.  

In December 1993, the veteran requested that her disability 
rating be re-evaluated.  In January 1994, the RO received a 
VAMC Hampton discharge summary, dated from November to 
December 1993.  On mental status examination, the veteran was 
noted to have sat with her head in her hands, avoided eye 
contact and was noted to be in obvious distress.  She 
complained of confused thinking, and her speech was vague and 
impoverished, without spontaneity in her responses.  In 
addition, the veteran's mood was depressed with a constricted 
tearful affect.  Furthermore, cognition was noted as 
impaired, as were insight and judgment, and she reported a 
long history of aggressive thoughts.  She was subsequently 
started on lithium carbonate.  At the time of discharge, the 
veteran was reported as not suicidal, homicidal or psychotic.  
The discharge diagnosis was psychotic disorder, not otherwise 
specified, and alcohol dependence in partial remission.  

In March 1994, the RO received VAMC Hampton treatment 
records, dated from December 1993 to February 1994.  In 
particular, these records noted complaints and/or treatment 
of major depression, personality disorder, and alcohol 
dependence.  

In November 1994, the RO received a previously considered 
medical board psychological evaluation report, dated in March 
1987, and a psychometric assessment report, dated in April 
1987.  These reports noted findings of atypical psychosis and 
schizophrenic adjustment, which included depersonalization, 
severely impaired reality testing, and suspiciousness and 
withdrawal from others.  

The following month, December 1994, the RO received a VAMC 
Hampton psychological evaluation, dated in April and May 
1994.  The evaluation noted that the veteran had attacked her 
aunt, and had attempted suicide four to five times during 
active service.  The veteran reported that she was angry with 
everyone, primarily her family, but she didn't know why.  In 
addition, she complained of nightmares, which she reported 
occurred three to four times a week.  The examiner reported 
that the veteran demonstrated a severe, mixed personality 
disorder with avoidant, borderline, passive-aggressive and 
anti-social features, and, although she was not overtly 
psychotic at the time of evaluation, she was vulnerable to 
recurrent psychotic episodes marked by dissociative 
experiences.  The diagnostic impression was Axis I: Major 
depression, recurrent, with psychotic features; dysthymia, 
primary type, early onset; alcohol abuse, by history; 
consider somatoform disorder; Axis II: Personality disorder 
not otherwise specified with borderline, passive-aggressive, 
avoidant and anti-social features; Axis III: probable somatic 
complaints, hypothyroidism (currently controlled).  

In October 1996, the RO received a Social Security 
Administration (SSA) Notice of Decision, dated in June 1995.  
The report noted that the veteran was suffering from severe 
paranoid schizophrenia, major depression, and mixed 
personality disorder.  The veteran was found to have been 
disabled since September 1990.  The RO also received medical 
records considered by the SSA in its decision, which were 
cumulative or duplicative of previous evidence considered by 
the RO.  

In January 1997, the veteran underwent a mental disorders 
examination for VA purposes.  The veteran reported her 
personal and medical history, and noted that she had not been 
admitted to a hospital for treatment for her psychiatric 
disability since 1993.  She also reported taking Depakote, 
Risperdal, and Serzone.  In addition, the veteran did not 
report any history of mania, but described periods of feeling 
very angry.  She also stated that periods of paranoia and 
hearing voices only occurred when she was feeling very 
depressed, and otherwise did not occur.  She noted that she 
still felt somewhat depressed and had low energy and poor 
concentration under stress, but reported no other significant 
psychiatric complaints at the time of examination.  

On further clinical examination, the veteran's psychomotor 
activity and speech were normal.  Thought processes were also 
normal, without any tangentiality or looseness of 
association, and the veteran's affect was noted as restricted 
and appeared dysphoric.  In addition, her mood was depressed, 
with no active suicidal or homicidal ideation, and no current 
overt psychotic symptoms.  Furthermore, she was reported 
alert and oriented times four, with immediate memory for two 
out of three objects after five minutes, and three out of 
three with prompting.  Her concentration was noted as 
slightly decreased; judgment and insight were appropriate, 
with insight slightly decreased at times.  The examiner's 
diagnosis was Axis I: Major depression, recurrent with 
psychotic features, apparently in partial remission; history 
of alcohol abuse, in remission since 1990.  The examiner 
further noted that there was no evidence of overt 
schizophrenia or schizo-affective disorder.

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that she has submitted a 
claim which is plausible.  This finding is based on the 
veteran's assertion that her service-connected atypical 
psychosis is more severe then previously evaluated.  See Arms 
v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist her as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1998).  The RO applied the previous criteria in the 
initial stage of this claim, and the veteran was apprised of 
the governing regulations in the September 1994 SOC and the 
December 1994 SSOC.  The RO also applied the revised criteria 
to this claim, and the veteran was notified of its decision 
in a February 1999 SSOC, which denied her an increased 
evaluation.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's service-connected 
atypical psychosis under both the old and current regulations 
to determine whether the veteran is entitled to an increased 
evaluation under either set of criteria.

Prior to the regulatory changes, the veteran's atypical 
psychosis had assigned to it a 30 percent rating under 38 
C.F.R. § 4.132, DC 9210, "Atypical psychosis," as in effect 
before November 7, 1996.  Based on that regulatory scheme, 
the severity of a psychiatric disability was based upon 
evaluating how the actual symptomatology affected social and 
industrial adaptability.  38 C.F.R. § 4.130.  Evidence of 
social inadaptability was evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129.  Two of the most 
important determinants of disability were time lost from 
gainful work, and decrease in work efficiency.  The condition 
of an emotionally sick veteran with a good work record was 
not to be undervalued, however, nor his or her condition 
overvalued based on a poor work record not supported by the 
psychiatric disability picture.  In evaluating disability 
from psychotic disorders, it was necessary to consider the 
frequency, severity, and duration of previous psychotic 
periods, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.130.

Under DC 9210, pre-November 7, 1996, a 100 percent rating was 
assigned if there were active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  A 70 
percent rating was assigned when there was a lesser showing 
of symptomatology producing severe impairment of social and 
industrial adaptability.  A 50 percent rating was assigned 
when there was a showing of considerable impairment of social 
and industrial adaptability.  A 30 percent rating was 
warranted where there was definite impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132, DC 9210 
(1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals, prior to March 1, 1999) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  See 38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4,753 (1994).  
The Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1998).  With these considerations in mind, the Board now 
addresses the merits of the claim at issue.

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  Subsequent to the 
regulatory changes effective on and after November 7, 1996, 
the veteran's service-connected atypical psychosis was 
continued at a 30 percent rating under 38 C.F.R. § 4.130, DC 
9210, "Psychotic disorder, not otherwise specified (atypical 
psychosis)."  When evaluating a mental disorder under the 
new regulatory scheme, the RO shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remission, and the veteran's capacity for adjustment during 
periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1998).

Under the current, post-November 7, 1996, criteria, a 30 
percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  For a disability rating of 100 
percent, the veteran must show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
though processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (1998).  

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  A 
review of the evidence reflects that the veteran suffers from 
a major depressive disorder with psychotic features, along 
with a personality disorder.  Neither the major depressive 
disorder nor the personality disorder is a service-connected 
disability.  See Winn v. Brown, 8 Vet.App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1977) (A personality 
disorder is not a disease or injury within the meaning of 
legislation applicable to service connection.)  In April and 
May 1994, a VA psychological evaluation noted that, although 
the veteran was not overtly psychotic at the time of 
evaluation, she was vulnerable to recurrent psychotic 
episodes marked by dissociative experiences.  A subsequent VA 
examination, in January 1997, noted that the veteran's 
psychotic features occurred only when she became very 
depressed.  The veteran reported that she still felt somewhat 
depressed, that her energy was low, and her concentration was 
poor under stress, but reported no other significant 
psychiatric complaints.  The examiner's diagnosis was 
recurrent major depression with psychotic features, 
apparently in partial remission, without evidence of 
schizophrenia or schizo-affective disorder.  

Thus, the Board concludes that, given the current medical 
evidence, and the lack of active psychotic symptoms reported, 
most notably during the veteran's medical examinations in 
1994 and 1997, the veteran has not shown that she warrants a 
50 percent rating under the old criteria.  The evidence does 
not reflect such symptomatology as to produce considerable 
impairment of social and industrial adaptability as a result 
of the service-connected atypical psychosis.  We therefore 
find a preponderance of the evidence against an increased 
rating under 38 C.F.R. § 4.132.  Given that the veteran does 
not meet the schedular criteria for a 50 percent rating, we 
logically conclude she also does not meet that of a 70 
percent or total schedular (100 percent) rating.  That is, 
she has not shown active psychotic manifestations of such 
extent, severity, depth, persistence, or bizarreness as to 
produce total or severe social and industrial impairment.  

With respect to whether a rating greater than 30 percent is 
warranted under the new criteria, the Board observes that, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  Furthermore, the 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  

Given a review of the medical evidence, as discussed above, 
the Board finds that a preponderance of the evidence is also 
against an evaluation greater than 30 percent under the new 
rating criteria.  The veteran lacked active psychotic 
symptomatology when examined in 1994 and 1997, and has not 
otherwise shown that she currently suffers from psychotic 
symptoms.  Therefore, we do not find that the veteran has 
shown that her service-connected atypical psychotic disorder 
manifests itself in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  As 
noted above, while the veteran does suffer from recurrent 
major depression and a personality disorder, neither is 
service connected.  

Furthermore, given that we find the veteran does not meet the 
criteria for a 50 percent disability rating for atypical 
psychosis, we logically conclude, and find, that she does not 
meet the criteria for a 70 percent or total schedular (100 
percent) rating.  That is, her condition, as shown by the 
evidence, does not reflect total occupational and social 
impairment, as well as occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  

We have considered the applicability of the benefit-of-the-
doubt/reasonable-doubt doctrine, which provides that, where 
we find an approximate balance of positive and negative 
evidence on the merits of the claim, the benefit of the doubt 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Here, however, the evidence 
preponderates against an increased rating, so that doctrine 
does not come into play.

The Board notes, in addition, that the veteran's service 
representative has contended that the January 1997 VA 
examination was inadequate for rating purposes, since the 
examiner did not review the veteran's claims file prior to 
the examination.  In VAOPGCPREC 20-95 (July 14, 1995), the 
acting VA General Counsel held that the precedents of the 
U.S. Court of Appeals for Veterans Claims do not clearly 
indicate whether VA examiners must review claimants' prior 
medical records in all cases in which VA conducts an 
examination for compensation and pension purposes.  In so 
holding, the General Counsel noted that section 501(a)(3) of 
title 38, United States Code, authorizes the Secretary to 
prescribe all rules and regulations necessary or appropriate 
to conducting medical examinations.  Although the Secretary 
has issued regulations governing the provision of medical 
examinations (see, e.g., 38 C.F.R. §§ 3.326 and 3.327), those 
regulations did not address whether, and under what 
circumstances, a VA examiner must review a claimant's prior 
medical records before examining the claimant.  

The General Counsel opinion also discussed the Court's 
holding in Green v. Derwinski, 1 Vet.App. 121, 124 (1991), 
cited as authority by the veteran's representative.  With 
respect to the facts of that case, the Court noted that the 
VA examiner had stated that review of the claimant's prior 
medical records might "'clarify the diagnostic doubt'."  
Id. at 123.  Therefore, in view of the inconclusive nature of 
the examination report relied on by the Board and the 
examiner's suggestion for review of the claimant's prior 
medical records, the Court stated that "fulfillment of the 
statutory duty to assist here includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Id. at 124 (emphasis added).  The Court 
further quoted the requirement of 38 C.F.R. § 4.2 that VA 
rating boards return examination reports which are 
"inadequate" for evaluation purposes.  Id. at 124.

The General Counsel opinion noted that the Court's conclusion 
in Green with respect to the requirements of the duty to 
assist was expressly limited to the particular circumstances 
of that case and was apparently based in part upon the fact 
that the VA examiner had expressly suggested that review of 
prior medical records would be helpful.  See also Abernathy 
v. Principi, 3 Vet.App. 461, 463-65 (1992) (where VA examiner 
deferred diagnosis because claims folder was unavailable and 
stated that it "seems prudent" to review folder prior to 
reaching diagnosis, Court remanded for completion of 
examination report).  The General Counsel held that Green 
could not reasonably be read as holding that VA examiners 
must review a veteran's prior medical records in all cases 
where a VA examination is conducted.  

The General Counsel noted that, in several subsequent cases, 
the Court had, in a variety of circumstances, relied upon 
Green in requiring new VA examinations involving review of 
prior medical records.  Although those cases indicated that 
the requirement for records review by VA medical examiners 
was not limited to situations where an examiner recommends 
such review, they did not, the General Counsel held, 
establish that such records-review is required in all 
circumstances, nor did they suggest a legal basis for such a 
broad and absolute requirement.  Rather, review of those 
cases, in the context of applicable law and precedent, 
suggested that the necessity for pre-examination records 
review would be determined according to the facts of each 
individual case.  

In review of the January 1997 examination report before us, 
we note that the veteran gave the examiner a substantial 
medical history with respect to her treatment for her mental 
condition.  The veteran also reported her current complaints, 
and the examiner conducted a thorough psychological 
evaluation.  After consideration of both the veteran's 
history, her complaints, and additional objective findings, 
the examiner reported a diagnosis, which essentially mirrored 
those of previous psychological evaluations.  While a review 
of the claims file was not conducted, the Board is cognizant 
that the examiner was only assessing the veteran's current 
level of disability for atypical psychosis, and not 
attempting to resolve conflicting medical opinions or 
diagnoses.  Therefore, after careful review of the record, 
the Board can find no reason that a remand of the veteran's 
appeal, for review of her claims file by the examiner, would 
be judicially expedient or otherwise result in a different 
finding.  Thus, such a remand would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  


ORDER

Entitlement to a disability rating greater than 30 percent 
for atypical psychosis, under the schedular criteria in 
effect either prior to, or on and after, November 7, 1996, is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

